                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

EDMOND DENTON REEVES                                                  PETITIONER

v.                                      CIVIL ACTION NO. 1:19-CV-29-LG-JCG

FRANK SHAW                                                          RESPONDENT



                      CERTIFICATE OF APPEALABILITY

       A final order adverse to the applicant having been filed in the captioned habeas
corpus case, in which the detention complained of arises out of process issued by a
state court or a proceeding pursuant to 28 U.S.C. ' 2255, the court, considering the
record in the case and the requirements of 28 U.S.C. ' 2253, Rule 22(b) of the Federal
Rules of Appellate Procedure, and Rule 11(a) of the Rules Governing Section 2254
Cases in the United States District Courts, hereby finds that:

        X A Certificate of Appealability should not issue. The applicant has
      failed to make a substantial showing of the denial of a constitutional right.

           A Certificate of Appealability should issue for the following specific
      issue(s):

      SO ORDERED AND ADJUDGED this the 1st day of August, 2019.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
